BLODGETT, District Judge.
This matter was called up during Judge DAVIS’ visit to this city and the authorities examined, and Judge DAVIS, Judge DRUMMOND, ana myself all came to the conclusion, in the light of the authorities, that this court has no jurisdiction over a citizen of another state who is temporarily found here long enough to be served with process; that the acts ot congress conferring jurisdiction do not contemplate that a defendant shall be sued out of the state where he resides; that he has the privilege of litigating a question in the federal courts between himself and a citizen of another state in the state of his own residence. The demurrer will therefore be overruled.